This was an action to marshal the estate of John Campbell, deceased, for sale of land in aid of assets, etc., instituted in the Court of Probate for York County, October 1st, 1879, by the administrator of Campbell. Creditors were called in, and the following claims were presented:
1. Sealed note signed by the intestate as surety, dated January 18th, 1855, due at twelve months, with four credits endorsed, the latest bearing date January 8, 1859. The note was given for purchases made by the widow of an intestate at the estate sale. The widow died in 1862, and John Campbell, the surety, died in 1872.
2. Administration bond of A. and B. in the estate of C., signed by Campbell as surety, bearing date December 26th, 1854. In 1866, B. then insolvent, made a return which stated that the administrators were in default to the amount of $1171.56, and this sum with interest was claimed here. A. died insolvent during the war.
!< 3. Administration bond of 0. in the estate of his son D., signed by Campbell as surety in 1837. C. made his first and last return in 1838. C. died in 1854 intestate, possessed of a considerable estate. In 1866, B., surviving administrator of C., made a return stating a balance due by C. to the estate of D., and how the same should be paid. This claim was presented by some of the distributees of D., they being also distributees of C.
The Probate Judge held that these claims were stale, barred by laches and lapse of time. His decree was confirmed by the Circuit Judge (Cothran), and, on appeal, by this court. Opinion by
Mr. Justice McGowan,